           IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                    ASHEVILLE DIVISION
                     1:19 CV 197 MOC WCM

LESLIE E. KLINE, on her own behalf and on            )
behalf of B.A.W. and J.T.W., minors under the        )
age of eighteen and, JEFFERY A. KLINE,               )
on his own behalf,                                   )
                                                     )
                   Plaintiffs,                       )
       vs.                                           )
                                                     )
CLEVELAND COUNTY, a local government                 )
entity; KAREN PRITCHARD, former director             )
of Cleveland County Department of Social             )
Services, in her official and individual capacities; )
KATIE SWANSON, director of Cleveland                 )
County Department of Social Services, in her         )        ORDER
official capacity; TAMARA HARDIN,                    )
Cleveland County Department of Social Services )
Child Protective Services social worker              )
supervisor, in her official and individual           )
capacities; PAM BRIGHT, former Cleveland             )
County Department of Social Services Child           )
Protective Services social worker supervisor,        )
in her official and individual capacities;           )
NICHOLE ALLEN, Cleveland County                      )
Department of Social Services Child Protective )
Services Social Worker, in her official and          )
individual capacities; DEBI REECE, Cleveland         )
County Department of Social Services Child           )
Protective Services social worker, in her official   )
and individual capacities; CHRISTOPHER LEE,          )
Cleveland County Department of Social Services       )
Child Protective Services social worker, in his      )
official and individual capacities; and JOHNNY       )
ANDERSON WHITE, in his individual capacity, )
                                                     )
                   Defendants.                       )
__________________________________________           )

                                      1

     Case 1:19-cv-00197-MOC-WCM Document 134 Filed 02/12/21 Page 1 of 5
        This matter is before the Court on the following motions:

   1. Defendant White’s Motion for Extension of Time to Identify Experts and

        Serve Reports (Doc. 125);

   2. Defendant White’s Corrected/Amended Motion for Extension of Time to

        Identify Experts and Serve Reports (Doc. 126);

   3. Cleveland County & DSS Defendants’ Motion with Consent to Extend

        Time to Respond to Discovery (Doc. 129);

   4. Cleveland County & DSS Defendants’ Motion for Protective Order from

        RPD #11 (the “Motion for Protective Order,” Doc. 130).

        A hearing on the motions was held on February 12, 2021 by video

teleconference.    Rebecca McNerney appeared on behalf of Plaintiffs; Martha

Thompson appeared on behalf of Defendant Cleveland County and the

Individual Defendants Karen Pritchard, Tamara Hardin, Pam Bright, Nichole

Allen, Debbie Reece, and Christopher Lee (the “DSS Defendants”); and Mark

Kurdys appeared on behalf of Defendant Johnny Anderson White.

   I.      Motions 125, 126 & 129

        These motions seek extensions of certain deadlines. Defendants’ expert

disclosures are currently due by February 12, 2021, court-enforceable

discovery is set to conclude on March 5, 2021, and the dispositive motions

deadline is April 1, 2021. Doc. 115.

        In both of his Motions, Defendant White requests an extension of the

                                        2

    Case 1:19-cv-00197-MOC-WCM Document 134 Filed 02/12/21 Page 2 of 5
deadline to submit his expert disclosures through and including February 22,

2021. Cleveland County and the DSS Defendants have filed a response joining

White’s request and asking for a similar extension. Doc. 128. In response,

Plaintiffs request that the Court deny the requested extension, “unless the

discovery deadline is extended by the same number of days….” Doc. 127.

         In their Motion, Cleveland County and the DSS Defendants request that

their deadline to respond to Plaintiffs’ Second Set of Interrogatories and

Requests for Production be extended through and including February 22, 2021,

and that their deadline for responding to Plaintiffs’ Requests for Admission be

extended through and including March 15, 2021. Doc. 129 at 1. During the

hearing, Plaintiffs advised that they consent to these extensions, provided that

these Defendants respond to Plaintiffs’ Requests for Admission by NOON on

March 15, 2021.

         Having considered the parties’ written filings as well as the discussion

with counsel during the hearing, the undersigned will allow the requested

extensions. The April 1, 2021 dispositive motions deadline will remain in effect,

however.

   II.     Motion for Protective Order

         By this Motion, Cleveland County and the DSS Defendants seek a

protective order relieving them of the obligation of responding to Plaintiffs’

Request for Production number 11. Plaintiffs have filed a response. Doc. 131.

                                         3

    Case 1:19-cv-00197-MOC-WCM Document 134 Filed 02/12/21 Page 3 of 5
      During the February 12, 2021 hearing, counsel for these parties advised

that, while they were prepared to proceed with a hearing on this Motion, there

were additional aspects of the issue that they had not discussed and that could

have some bearing on their positions, or potentially lead to a resolution of this

discovery dispute. Consequently, the Motion will be held open at this time to

provide counsel with an additional opportunity to confer regarding Request for

Production number 11. In the event counsel are unable to resolve the dispute,

they may so advise the undersigned’s chambers, in which case a hearing on the

Motion will be scheduled promptly.

      IT IS THEREFORE ORDERED that:

      1. The Corrected/Amended Motion for Extension of Time to Identify

         Experts and Serve Reports (Doc. 126) is GRANTED.

            a. The following deadlines are EXTENDED:

                  i. Defendants’ expert disclosures through and including

                     February 22, 2021; and

                  ii. Discovery through and including March 15, 2021.

            b. All other provisions of the Pretrial Order and Case

               Management Plan, Doc. 91 (and as previously amended, see

               Doc. 115), including the April 1, 2021 motions deadline and the

               August 2, 2021 trial setting, remain in effect.



                                       4

    Case 1:19-cv-00197-MOC-WCM Document 134 Filed 02/12/21 Page 4 of 5
 2. Cleveland County and the DSS Defendants’ Motion with Consent to

    Extend Time to Respond to Discovery (Doc. 129) is GRANTED, and

    the following deadlines are EXTENDED:

       a. Cleveland County and the DSS Defendants’ deadline to respond

          to Plaintiffs’ Second Set of Interrogatories and Requests for

          Production through and including February 22, 2021;

       b. Cleveland County and the DSS Defendants’ deadline to respond

          to Plaintiffs’ Requests for Admission (served February 2, 2021)

          through and including NOON on March 15, 2021.

 3. The Motion for Extension of Time to Identify Experts and Serve

    Reports (Doc. 125) is DENIED AS MOOT.

 4. A hearing on Cleveland County and the DSS Defendants’ Motion for

    Protective Order from RPD # 11 (Doc. 130) is DEFERRED to allow

    counsel the opportunity to confer regarding this discovery dispute.



                             Signed: February 12, 2021




                                  5

Case 1:19-cv-00197-MOC-WCM Document 134 Filed 02/12/21 Page 5 of 5
